      Case 1:19-cv-00538-JEJ-EBC Document 37 Filed 11/19/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RASHEED NIFAS,                        :
             Plaintiff,               :      1:19-cv-0538
                                      :
      v.                              :      Hon. John E. Jones III
                                      :
LT BELLES, et al.,                    :
                 Defendants.          :

                                  ORDER

                            November 19, 2020

      NOW THEREFORE, upon consideration of the parties’ cross motions for

summary judgment pursuant to Federal Rule of Civil Procedure 56 (Docs. 21, 24),

and for the reasons set forth in the Court’s Memorandum of the same date, it is

hereby ORDERED that:

      1.    Plaintiff’s motion (Doc. 24) for summary judgment is DENIED.

      2.    Defendants’ motion (Doc. 21) for summary judgment is GRANTED.

      3.    The Clerk of Court is directed to ENTER judgment in favor of
            Defendants and against Plaintiff.

      4.    The Clerk of Court is further directed to CLOSE this case.

      5.    Any appeal from this order is deemed frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).

                                      s/ John E. Jones III
                                      John E. Jones III, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
